DLD-037                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 19-2958
                                       ___________

                        IN RE: RICHARD ARJUN KAUL, M.D.,
                                                        Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 16-cv-02364)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  November 7, 2019
             Before: RESTREPO, PORTER, and NYGAARD, Circuit Judges

                             (Opinion filed: January 3, 2020)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Petitioner, Richard Arjun Kaul, is a party to numerous actions filed in the United

States District Court for the District of New Jersey, including the one underlying the

instant petition for writ of mandamus docketed at D.N.J. Civ. No. 16-cv-02364.

Presently before us is Kaul’s request that this Court grant his mandamus petition and

direct the district court judges of the United States District Court for the District of New


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Jersey to immediately disclose their financial holdings and conflicts of interest, “in order

that the case be thoroughly examined for the offense of public corruption.” See

Mandamus Pet. at 6, 9. We will deny the petition.

       Judicial officers and certain judicial employees are required to file financial

disclosure reports by Title I of the Ethics in Government Act of 1978, Pub. L. No. 95-

521, amended by the Ethics Reform Act of 1989, Pub. L. No. 101-194, 103 Stat. 1716, 5

U.S.C. app. §§ 101-111 (the Act). The Act enumerates the types of information required

and prescribes the general format and procedures for the reports. The Judicial

Conference of the United States is responsible for compliance with, and implementation

of, the Act by the federal judiciary. See 5 U.S.C. app. § 111. In September 1990 and

September 2017, the Conference delegated this authority to its Committee on Financial

Disclosure (hereafter “Committee”), as authorized by the Act. In 2017, the Committee

approved a revised set of financial disclosure regulations, and has prescribed Form AO

10 for filing financial disclosure reports.

       In his petition, Kaul alleges that certain district court judges have either failed to

file financial disclosure reports or have submitted reports with inaccurate information,

thus precluding him from ascertaining their financial holdings and conflicts of interest.

He requests that we grant his mandamus petition and direct all New Jersey district court

judges to disclose their financial disclosure reports. However, mandamus is a drastic

remedy that is granted only in extraordinary cases. In re Diet Drugs Prods. Liab. Litig.,

418 F.3d 372, 378 (3d Cir. 2005). To demonstrate that mandamus is appropriate, a

petitioner must establish that he has “no other adequate means” to obtain the relief

                                               2
requested, and that he has a “clear and indisputable” right to issuance of the writ.

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Kaul has made no such showing.

       Reports on file with the Committee are public documents and are available for

inspection. In accordance with § 105 of the Ethics in Government Act of 1978, as

amended, a Form AO 10A (Request for Examination of Report Filed by Judicial Officer

or Judicial Employee) must be completed before a financial disclosure report can be

released. Each judge or employee whose report is being requested must be listed by

name on the form. Kaul asserts that he filed a Form AO 10A request, but that he has

received no response from the Committee. See Pet. at 10. It appears that Kaul did,

indeed, file a Form AO 10A request in May 2019 seeking the financial disclosure report

for two particular district court judges. See D.E. # 383 at 13. However, the fact that the

Committee has not responded to Kaul’s request as quickly as he would have liked does

not entitle him to an order directing New Jersey district court judges to release their

financial disclosure reports directly to him. Understandably, Kaul may have questions or

concerns regarding his request as several months have passed since he submitted his

Form AO 10A. However, the Instruction page accompanying Form AO 10A advises

filers that they may contact the Financial Disclosure Office (by phone, if so desired) with

questions concerning the report request process. There is no reason to believe that this

type of assistance would not include a check on status inquiries as well. In any event,

Kaul has not demonstrated a “clear and indisputable” right to issuance of the writ by

simply alleging a delay on the part of the Committee.



                                              3
       With respect to Kaul’s general allegations that certain judges have either failed to

file a Form AO 10 or have submitted inaccurate information, we would simply note that,

under § 104 of the Act, it is the Attorney General of the United States who is authorized

to bring civil actions against individual federal judges who willfully or negligently violate

the financial reporting provisions of the Act.

       Accordingly, we will deny Kaul’s mandamus petition. 1




1
  In his petition, Kaul lists seven separate civil actions “for reference purposes.” See Pet.
at 2. At times, however, it appears he seeks to sweep all of his cases within the ambit of
a single mandamus petition that indirectly raises a host of issues. We find such a
maneuver to be inappropriate and, thus, limit our review to the relief specifically sought
by the instant petition. See Pet. at 6.
                                             4